DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of election filed on 12/7/20 and IDS filed on 12/7/20 and 8/20/19. Claims 1-19 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 12/7/20 is acknowledged.  The traversal is on the ground(s) that claim 19 includes all of the limitations of claim 1. Due to the overlap of the independent claims, at least some, if not all, of the art relevant for one specific Group will be the same art which is relevant for another Group. The Examiner would have to review the same art multiple times when examining different Groups. Also, art which is relevant to the patentability of a   group, may logically be found in group's class.  This is not found persuasive because art anticipating a hair styling aerosol product would not anticipate group II drawn to method of styling hair. Both  the groups are drawn to different CPC classes. It is a search burden to examine both the groups.
The requirement is still deemed proper and is therefore made FINAL.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/7/20.
Applicants are notified that election of species is withdrawn.
Claims 1-18 are examined in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following enumerated reasons apply
The expression” acrylates copolymer of  1) one or more monomers of (meth)acrylic) acid or  2)one of their esters” lacks clarity. There is only one monomer drawn to “(meth)acrylic acid”. What are the other monomers encompassed by “ (meth)acrylic) acid”. Additionally what or the esters within the expression “ “(meth)acrylic acid”. What is the acrylate copolymer  under 1) 1 and 2). 
 The expression “acrylates/hydroxyesters acrylates copolymers of butyl acrylate, 1)methyl methacrylate,2) methacrylic acid,3) ethyl acrylate and 4)hydroxyethyl methacrylate “. What are the copolymers that is within the above expression?  Does the hydroxyesters copolymers butylacrylate includes the various monomers 1-4 ? What is the name of this copolymer?
Claim 1 recites “ v-vii” and “c-e” . Amendment to “i-iii” and “a-c” is suggested so that there is no confusion as to missing steps and missing ingredients. 
Specification at page 5, ll. 14-226 defines VOC as including propellants and also ethanol, therefore how can the amount of VOC to be less than 54% and 20-50% and 25-45% and yet  claims 6-8 recite the amount of ethanol is less than 2%, less than 1.5 % and less than 1T% of alcohol which includes ethanol. Claims are ambiguous and unclear as to applicant’s intent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1-2 and 4-8, 10-15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2012/0034173 (‘473).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
 See ¶¶ [0007-0013] reads on claim 1, less than 54% of volatile organic compound (VOC) reads on less than 15% of claim 2. See ¶ [0095] wherein US ‘473 discloses less than 4% about 1% to less than 15% ethanol and less than 2% of alcohol and less than 1.5 % of alcohol and less than 1% is within this range ( claims 6-8). The expression “ about 1%” permits tolerance and this includes values less than 1% and meets claim 8 .See ¶ [0056] for the kinematic viscosity   (claims 10-12) . See ¶ [0061] for the amount of hair styling polymer (claim 13); See ¶ [0118] for the pressure inside the container (claim 14). See ¶ [0092] for blend of hair styling polymers and See ¶ [0089] for latex polymers and See ¶ [0084] for acrylates and hydroxy esters acrylates copolymer (claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over the combination of US 2012/0034173 (‘473) and US 2012/0031419(‘419).
The applied references has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome et seq. 
If it can be argued that claim 15 is not anticipated by US ‘473 then the claims (claims 3 and 15) are certainly obvious over the combination of US ‘473 and US ‘419.
See supra for the explanation regarding claims 1-2 and 4-14. 
US ‘419 teaches aerosol hair spray product for styling and shaping hair and at ¶¶ [0007-0013] teaches:

    PNG
    media_image1.png
    404
    459
    media_image1.png
    Greyscale


The amount of VOC is from 15-54% and the claimed amount from about 20% to about 50% (claim 3) and the amount of propellant, from about 25% to about 45% is within the range  Propellant which is dimethyl ether is taught by US ‘419 as propellant (see paragraph 0034). US ‘419 at ¶ [0089] teaches blends of polymers and under example 3, exemplifies soft latex 
Accordingly it would be obvious to one of ordinary skill in the art at the time the invention was made to use the aerosol hair spray product taught by US ‘173 for shaping and styling hair using the hair styling formulation but use higher amount of propellant (VOC) taught by US ‘419 in analogous aerosol hair spray product for shaping the hair with the reasonable expectation of success that aerosol hair spray product also exhibit shaping and styling of hair. This is prima facie case of obviousness.
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of US 2012/0034173 (‘473) and US 2012/0031419 (‘419) as applied to claims 1-15   above, and further in view of US 2011/0248099 (‘099).
Both the reference teaches aerosol containers but not the limitation of claims 16-18 directed to the specifics of the device. 
However, US ‘099 teaches aerosol device. See figure 1 (claim 16). 

    PNG
    media_image2.png
    835
    675
    media_image2.png
    Greyscale




Accordingly it would be obvious to one of ordinary skill in the art at the time the invention was made to use the aerosol hair spray product taught by US ‘173 for shaping and styling hair using the hair styling formulation but use higher amount of propellant (VOC) taught by US ‘419 in analogous aerosol hair spray product and use the aerosol spray device of US ‘099 for shaping the hair with the reasonable expectation of success that aerosol hair spray product also exhibit shaping and styling of hair. This is prima facie case of obviousness.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,426,979 (‘979). Although the claims at issue are not identical, they are not patentably distinct from each other because   claim 1instant application and claim 1 of patent are claiming  “an aerosol product for styling and/or shaping hair” and the product the container is same along with water and propellant, the difference is, in the patent the propellant is species drawn to dimethyl ether which is claimed in claim 9 of instant application, whereas claim 1 of instant application is claiming “ liquefied gas propellant “ (genus), in the patent the hair styling polymer is  “acrylates copolymer” , which is also claimed along with other hairstyling polymer. The claims of instant application anticipate claim 1 of patent and the claims of patent and instant application are drawn to indistinct inventions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619